CONCURRING OPINION.
BOND, J.
The bond for the injunction having been made to the defendants as joint obligees, all the real parties in interest as such, should have joined, either in a suit on the bond, or in the motion for assessment, of damages thereon, and in case of refusal of any such to join, those refusing should have been made defendants. (Sec Revised Statutes of 1889, section 1994, mending section 3466 of the Revised Statutes of 1879, as it had been construed in Ryan v. Riddle, 78 Mo. 521). If separate motions are filed by the joint obligees who are real parties in interest in an injunction bond, then such motions should be treated and tried as one motion and at the same time, to the end that all the parties plaintiff therein who are united in interest should be before the court, and that one final judgment should be rendered on the bond. Bank Note & Lithographing Company v. Fenimore Association, 79 Mo. App. 612; Fears v. Riley, 147 Mo. loc. cit. 457, paragraph 3. In the case at bar it appears that the motion for the assessment of damages on the injunction *268bond was made by one only of tbe real parties in interest. Tbe defendants did not on tbe trial of tbe motion object either by answer or demurrer, to tbe defect of parties plaintiff apparent on tbe face of tbe motion. They can not make that objection for tbe first time in this court, but must be considered as having waived tbe same. R. S. 1899, secs. 598-602; McConnell v. Brayner, 63 Mo. loc. cit. 463; Dewey v. Carey, 60 Mo. 224; Dodson v. Lomax, 113 Mo. 555; Rogers v. Tucker, 94 Mo. 346; Pike v. Martindale, 91 Mo. 268. Hence I concur in tbe affirmance of tbe judgment.
Judge Bland concurs in tbe views expressed in this opinion.